Citation Nr: 0738414	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability with status post left 
tympanomastoidectomy and tympanic membrane scarring.

2.  Entitlement an effective date earlier than February 28, 
2003, for the award of a 10 percent disability evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from June 1988 to October 
1997.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.



FINDINGS OF FACT

1.  On the most recent audiological evaluation performed in 
June 2007, the average decibel (dB) loss in the left ear was 
64 and 25 in the right ear, and the speech discrimination 
score in both ears was 100.

2.  The veteran filed a claim for an increased evaluation for 
tinnitus on February 28, 2003.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85 Diagnostic Code (DC) 
6100 (2007).

2.  Under governing law, the effective date of the award of 
the 10 percent disability evaluation for tinnitus is February 
28, 2003.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110(a), 
5110(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.400, 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In April 2003 and March 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing that his 
hearing loss disorder had increased in severity, as well as 
information concerning the effective date of the award of a 
10 percent evaluation to the service-connected tinnitus, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an January 2004 
SOC and the September 2004, October 2006, and June 2007 SSOCs 
each provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
the veteran was provided notice of the Dingess provisions in 
the June 2007 SSOC.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Pursuant to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2007).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations, from Level I for 
essentially normal acuity through XI for profound deafness.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

B.  Earlier effective date

A 10 percent evaluation is warranted for recurrent tinnitus.  
See 38 C.F.R. Part 4, DC 6260.  This diagnostic code also 
includes the following notes:

Note (1):  A separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic 
codes. 
Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  
Note (3):  Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any underlying 
condition causing it. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an 
increase in compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  The Court 
of Appeals for Veterans Claims held, in Servello v. 
Derwinski, 3 Vet. App. 196 (1992), that the Board must look 
at all communications which can be interpreted as a claim for 
an increased rating, as well as all the evidence of record, 
and determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  


III.  Factual background and analysis

A.  Increased evaluation

At an April 2003 VA examination, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
35
25
35
LEFT
85
80
75
65
70

The average dB loss in the right ear was 38 and 73 in the 
left.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 80 in the left.

On the authorized audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
30
LEFT
60
55
50
55
55

The average dB loss in the right ear was 28 and 54 in the 
left.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 94 in the left.

On the authorized audiological evaluation in May 2006, pure 
tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
20
20
LEFT
75
70
75
80
70

The average dB loss in the right ear was 25 and 74 in the 
left.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 92 in the left.

On the authorized audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
15
5
15
LEFT
70
65
65
60
70

The average dB loss in the right ear was 26 and 66 in the 
left.  Speech audiometry revealed speech recognition ability 
of 100 percent in both ears.

On the authorized audiological evaluation in June 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
25
20
20
LEFT
N/A
75
65
60
55

The average dB loss in the right ear was 25 and 64 in the 
left.  Speech audiometry revealed speech recognition ability 
of 100 percent in both ears.

Because the veteran's puretone threshold at 1000, 2000, 3000, 
and 4000 Hz in the left ear is 55 decibels or more, it must 
be determined whether Table VI or Table VIa provides the 
higher numeric designation of hearing loss.  In the veteran's 
case, Table VIa provides for the higher numeric loss in the 
left ear.  Table VI must be used to ascertain the numeric 
level of loss in the right ear.  


A review of the examinations of record indicate that, 
according to Table VIa, the level of loss in the left ear has 
ranged between a Level V and a Level VI.  The level of loss 
in the right ear is a Level I.  Table VII of 38 C.F.R. § 4.85 
indicates that these levels of hearing impairment warrant the 
assignment of a noncompensble evaluation.  

The Board therefore concludes that the preponderance of 
evidence is against the veteran's claim for an increased 
evaluation for his bilateral hearing loss disability with 
status post left tympanomastoidectomy and tympanic membrane 
scarring.

B.  Earlier effective date

The evidence of record indicates that the veteran was awarded 
service connection for tinnitus in a rating action issued in 
June 1998.  The condition was assigned a noncompensable (0 
percent) disability evaluation, effective November 1, 1997.  
On February 28, 2003, he filed a claim for an increased 
evaluation.  The rating action issued in April 2003 awarded 
an increased, 10 percent disability evaluation, effective 
February 28, 2003, the date of his claim.

In reviewing the evidence of record developed during the one-
year period prior to the date of the veteran's claim, we note 
that it does not support a finding of entitlement to a 
compensable evaluation prior to the date of receipt of the 
claim.  The only evidence of record reflecting a reference to 
trouble with his tinnitus was made on July 12, 2002, when he 
made a vague complaint of some tinnitus.  That single 
notation does not indicate that the tinnitus was recurrent in 
nature at that time.

Therefore, based upon this evidence, it cannot be found that 
an earlier effective date for the award of a 10 percent 
disability evaluation for the veteran's service-connected 
tinnitus has been established.  As a consequence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than 
February 28, 2003, for the award of the 10 percent evaluation 
for tinnitus.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability, with status post left tympanomastoidectomy 
and tympanic membrane scarring, is denied.

Entitlement an effective date earlier than February 28, 2003, 
for the award of a 10 percent disability evaluation for 
tinnitus is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


